Policy Purchase Agreement

 

This Policy Purchase Agreement ("Agreement") is made and entered into as of
March 15, 2012 by and between Universal Settlements International Inc., an
Ontario corporation with a place of business at 5500 North Service Road, Suite
703, Burlington, Ontario L7L 6W6 ("USI"), and Crown Alliance Capital Limited, a
Nevada Corporation with a place of business at 3601 Highway 7 East, Suite 203,
Markham, Ontario L3R 8X6 ("Purchaser"). (together, the "Parties").

 

RECITALS

 

A. Whereas, USI is in the business of identifying, purchasing, and/or
facilitating the purchase of existing life insurance policies. Said life
insurance policies may be held by USI, or sold and/or otherwise transferred to
other entities that may further resell said life insurance policies as allowed
by law, and or benefits thereunder

 

B. Whereas, Purchaser is in the business of purchasing existing life insurance
policies. Said life insurance policies may be held by Purchaser or sold and/or
otherwise transferred to other entities that may further resell said life
insurance policies as allowed by law, and or benefits thereunder.

 

C. Whereas, USI will sell to or facilitate the sale to the purchaser of the
following described life insurance policies (collectively, the "Policies"):

 

POLICY #1 Owner: US Life 1 Trust, Mills, Potoczak & Company Policy Number:
UL1200324 Issuer: John Hancock Death Benefit: $ 2,000,000.00 USD   POLICY #2
Owner: US Life 1 Trust, Mills, Potoczak & Company Policy Number: N1214599
Issuer: Lincoln Benefit Death Benefit: $ 500,000.00 USD   POLICY #3 Owner: US
Life 1 Trust, Mills, Potoczak & Company Policy Number: 10-0026659270 Issuer:
Aviva Death Benefit:  $ 1,000,000.00 USD   POLICY #4 Owner: USI Policy Number:
Al0123506L Issuer: American General Life Death Benefit: $ 1,000,000.00 USD

 

D. Whereas, USI desires to sell to or facilitate the sale of the Policies to
Purchaser, and Purchaser desires to purchase all rights, title and interest in
and to the Policies in accordance with the terms and conditions of this
Agreement.

 



USI's Initials /s/ RK

Purchaser's Initials /s/ LF



 
 

 

AGREEMENT

 

NOW THEREFORE, for and in consideration of the RECITALS, which are incorporated
into this Agreement, the mutual promises and covenants set forth herein and for
other good and valuable consideration, the sufficiency and receipt of which is
hereby acknowledged, the Parties hereto agree as follows:

 

1.

(a) Funding Cost

 

i) Purchaser hereby agrees to deposit the sum of: USD $570,000.00 (FIVE HUNDRED
SEVENTY THOUSAND DOLLARS) ("Funding Cost") for the purpose of acquiring all
rights, title and interest in and to the Policies as documented in Section C
above. Said funds shall be deposited on or before April 23,2012, and shall be
held in escrow by Mills, Potoczak and Company (the "Escrow Agent"). Said funds
shall be disbursed immediately to USI upon Escrow Agent's receipt of proper
recordings of new Ownership and Beneficiary of the Policies as follows:

 

Policy #1 US$ 225 ,000.00 Policy #2 US$ 100,000.00 Policy #3 US$ 125 ,000.00
Policy #4 US$ 120,000.00

 

(b) Premiums

 

The Purchaser shall be responsible for all Premiums as detailed in the attached
Schedule 1 to this Agreement. Until such time as written confirmation is
received from the issuing Insurer of a Policy that the new Ownership and
Beneficiary of the Policy has been properly recorded, USI will pay the related
Policy Premiums as outlined in Schedule 1 as they come due, and provide
Purchaser with evidence of the actual amount paid on each policy. Purchaser will
reimburse USI the full amount of such premiums paid by USI within 3 (three)
business days of receiving such notice.

 

(c) Early Maturities

 

In the event that an insured's date of death is before the date of the new
ownership and beneficiary changes having been recorded by the Insurer, the
Parties agree that the full maturity proceeds will be shared equally between the
Parties.

 

2. UNIVERSAL SETTLEMENTS INTERNATIONAL INC's Duties

 

Universal Settlements International Inc. shall perform the following duties:

 

a. Obtain and provide to Purchaser verification of coverage from the issuing
insurance companies and illustration desired by Purchaser.

b. Take all steps necessary to effect a transfer of ownership of the Policies to
Purchaser.

c. Tracking of the insured's status will be performed by Universal Settlements
International Inc. and/or Independent Agent/Service, as determined by Universal
Settlements International Inc., until maturity of the policy, and charged to
Purchaser in accordance with Attachment A. Within a reasonable period of time
after the Insured's death, Universal Settlements International Inc. shall use
its best efforts to obtain and deliver to Purchaser a copy of the death
certificate and claim form necessary to obtain the death benefit by the
Purchaser.

 



USI's Initials /s/ RK

Purchaser's Initials /s/ LF



 
 

 
3. Purchaser's Representations and Warranties

a. Purchaser represents that USI has provided all requested documentation to
Purchaser's underwriting satisfaction.

b. Purchaser represents that it has done its due diligence regarding the
Policies and that the policies meet all of Purchaser's criteria for purchase.
Purchaser represents that it has obtained an estimated life expectancy
determination on the Insured to its own satisfaction. Purchaser agrees that USI
has made no representations and warranties about the Policies and that Purchaser
has not relied on any statements made by USI and/or its agents to induce
Purchaser to purchase the Policies. Purchaser represents and agrees that USI is
not the agent of Purchaser.

c. Purchaser represents and warrants that if Purchaser directly or indirectly
resells the Policies or any interest therein, Purchaser shall comply with any
and all state, federal and/or international laws applicable to such resale.
Purchaser represents and warrants that Purchaser is borrowing, raising, or
otherwise obtaining the funds to purchase the Policies in a legal manner
consistent with all state, federal and/or international laws.

 

4. Fees

 

Fees and costs for all services performed by Universal Settlements International
Inc. and/or incurred by Universal Settlements International Inc. in the
performance of its duties hereunder are included in the Funding Cost, except for
tracking and death claim costs as outlined in Attachment A. Purchaser will incur
costs beyond the amount tendered as the Funding Cost for the cost of Premiums
due following the date of this Agreement, Purchaser's underwriting, Purchaser's
escrow costs, Purchaser's attorney and accountant fees, on-going insurance
premium payments, conversion costs, additional policy loans, outside tracking
services, updated medical record costs and/or life expectancy estimations and
any and all other costs related to the Policies after the ownership of the
policies have been transferred to Purchaser. After the transaction contemplated
by this agreement is complete, USI shall have no further specific duties to
Purchaser and Purchaser shall have no further specific duties to USI other than
those set forth in the following Section headed "Confidentiality and
Non-Solicitation."

 

5. Confidentiality and non-solicitation






a. USI understands that Purchaser's funding source(s) provide Purchaser with the
prospect of additional and repeat business. USI, its officers, employees,
directors, shareholders, affiliates and agents agree not to directly or
indirectly use, sell, distribute or otherwise communicate any information to
third parties identifying Purchaser's funding source(s). In addition, USI, its
officers, employees, directors, shareholders, affiliates and agents will not
directly or indirectly contact, do business with, or attempt to sell insurance
policies to Purchaser's funding source(s) learned as a result of this Agreement.

b. Purchaser agrees that Universal Settlements International Inc. sourcing
contacts provide Universal Settlements International Inc. with the prospect of
additional and repeat business. Purchaser, its officers, employees, directors,
shareholders, affiliates and agents agree not to directly or indirectly use,
sell, distribute or otherwise communicate any information to third parties
identifying Universal Settlements International Inc.'s sourcing contacts. In
addition, Purchaser's officers, employees, directors, shareholders, affiliates
and agents will not directly or indirectly contact, do business with or attempt
to purchase life insurance policies from Universal Settlements International
Inc.’s sourcing contacts learned as a result of this Agreement from the owner of
the Policies, or the Insured, without the prior written consent of Universal
Settlements International Inc.

 

6. Indemnification

 

Purchaser shall indemnify and hold harmless USI against any and all claims,
costs, attorneys’ and accountants’ fees related to Purchaser's purchase of the
Policies, including but not limited to, any claim made by Purchaser's funding
source(s).

 



USI's Initials /s/ RK

Purchaser's Initials /s/ LF



 
 

 

7. Binding Effect

 

This Agreement is irrevocably binding upon and shall inure to the benefit of and
shall be enforceable by the parties hereto and their respective successors,
assigns, executors, administrators, and heirs.

 

8. Severability

 

If any provision of this agreement shall be held invalid in a court of law, the
remaining provisions shall be construed as if the invalid provision were not
included in this Agreement.

 

9. Amendments and Final Integration

 

This Agreement may only be amended or modified through a written, duly executed
instrument by the Parties hereto. Any attempted oral amendment or modification
is ineffective and therefore null and void. This Agreement constitutes and
contains the complete and final integrated Agreement between the parties
regarding the subject matter herein. All prior negotiations, discussions and
representations are merged into the Agreement. Each Party acknowledges that,
except as expressly set forth herein, no representations of any kind or
character have been made to it by any other Party, or by any Parties' agents,
representatives or attorneys, to induce the execution of this Agreement.

 

10. Notices

 

Any and all notices, requests, consents, notifications, and other communications
given to any Party to this Agreement shall be given in writing and will be as
elected by the party giving said notice, hand-delivered by messenger or courier
service, telecopied, electronically communicated, or sent via registered or
certified mail, return receipt requested, postage prepaid, to the below address
and deemed given when received by Party being served such notice.

 

To USI:

 

Universal Settlements International Inc.

5500 North Service Road, Suite 703

Burlington

Ontario L7L 6W6

 

To Purchaser:

 

Crown Alliance Capital Limited

3601 Highway 7 East, Suite 203

Markham

Ontario, L3R 8X6

To Escrow Agent:

 

Mills, Potoczak & Company

27600 Chagrin Blvd., Suite 200,

Cleveland

OH, USA 44122



 

 



 11. Waiver

 

Either Party's failure to insist in any one or more instances upon strict
performance by the other Party of any of the terms of this Agreement shall not
be construed as a waiver of any continuing or subsequent failure to perform or
delay in performance of any term hereof.

 

12. Assignment

 

Neither Party shall assign any of its rights to delegate any of its obligations
under this Agreement without prior written consent of the other Party.

 



USI's Initials /s/ RK

Purchaser's Initials /s/ LF



 
 

13. Choice of law

 

The Parties hereby agree and confirm that the Law of the Province of Ontario,
Canada shall control this Agreement.

 

14. Counterparts and Facsimile

 

This Agreement may be signed in one or more counterparts, each of which is
deemed an original, but all of which together constitute one and the same
instrument. A facsimile copy of this executed Agreement shall be deemed valid as
if it were the original.

 

15. Headings

 

The headings and subheadings contained in this Agreement are for convenience of
reference only and are not to be considered part of this Agreement and will not
limit or otherwise affect in any way the meaning or interpretation of this
agreement.

 

16. Arbitration and Enforcement Costs

 

USI and Purchaser agree that any disputes regarding this Agreement shall be
submitted to arbitration in Burlington County, Ontario and shall be resolved and
adjudicated according to the rules of the Canadian Arbitration Association. The
decision rendered in said arbitration shall be binding. The substantially
prevailing party shall recover from the substantially non-prevailing Party its
reasonable expenses, costs and reasonable attorney's fees, whether action is
brought or not. As used herein, expenses, costs and attorney's fees also include
arbitrator fees, arbitration costs, court costs, attorneys' and accountants fees
and any cost associated with an appellate arbitrator or court. It is requested
by the Parties to award actual costs of attorney and accountants fees incurred
by the substantially prevailing party, it being the intention of the Parties
that the substantially prevailing party is completely reimbursed for all such
costs and fees.

 

17. Time

 

Time is of the essence in this Agreement.

 

18. Termination Date

 

If, as per Section 1 (a) i) above, the Funding Cost is not deposited into escrow
by April 23, 2012 ("Termination Date"), then this agreement will be terminated.
Crown Alliance Capital Limited shall be responsible for all premium payments
paid on the policies per Schedule 1 up to the Termination Date, and will forfeit
such premiums in the event this Agreement is terminated.

 

19. Representation by Counsel

 

The Parties acknowledge that they have been or have had the opportunity to have
been represented by their own counsel throughout the negotiations and at the
signing of this Agreement and all other documents signed incidental to this
Agreement and, therefore, neither Party shall claim or assert that any provision
of this Agreement or any ancillary documents should be constructed against their
drafter.

 

(SIGNATURE PAGE TO FOLLOW)

 



USI's Initials /s/ RK

Purchaser's Initials /s/ LF



 
 

 

In WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
day, month and year first above written.

 

USI:

By: /s/ Jeffrey Panos - Riaz Khan,

Chief Executive Officer

For Jeffrey Panos, President

Universal Settlements International Inc

5500 North Service Road, Suite 703

Burlington

Ontario, L7L 6W6

  Purchaser:

By: /s/ Lorraine A. Fusco

Lorraine A. Fusco, President

Crown Alliance Capital Limited

3601 Highway 7 East, Suite 203

Markham

Ontario L3R 8X6

 

 

 



USI's Initials /s/ RK

Purchaser's Initials /s/ LF



 
 

Agreement between Universal Settlements International Inc. and Crown Alliance
Capital Limited

 

Dated March 15, 2012 SCHEDULE 1

 

Summary of expected Premiums required on Policies

 

Insurance Company Policy Number Premium Mode March 2012 April 2012 May 2012 June
2012 July 2012 John Hancock UL 1200324 Quarterly $40,581.75 $40,581.75 Lincoln
Benefit 01N1214599 Monthly $10,625.52 $2,850.00 $2,850.00 $2,850.00 $2,850.00
AmerUs Life 26659270 Monthly $14,719.32 $5,500.00 $5,500.00 $5,500.00 $5,500.00
American General A10123506L Monthly $4,500.00 $4,500.00 $4,500.00 $4,500.00
$4,500.00                 TOTALS $29,844.84 $53,431.75 $12,850.00 $12,850.00
$53,431.75

 

USI's Initials /s/ RK

Purchaser's Initials /s/ LF

 
 

 

ATTACHMENT A

 

POLICY SERVICE CONTRACT

 

Date: March 15, 2012

 

As of the executed date, Universal Settlements International Inc. (USI) and
Crown Alliance Capital Limited (Client) agree on the conditions set forth in the
following contract:

 

1. That USI will diligently and reasonably attempt to perform the Services, and
USI will provide Insured information to Client on a quarterly basis.

 

2. That the Client will provide to USI the Insured information to reasonably
carry out the Tracking Services. This information is to include: (Contact Sheet
is included)

 

3. That USI will not, nor is expected to perform, any investigative Services.

 

4. Should USI find that the performance of Services for any individual Insured
is not possible or unreasonably difficult, USI shall be permitted to terminate
services for any such Insured with no penalty or fee attached, other than the
loss of fees for that Insured alone.

 

5. That the term of this contract is for a renewable one (1) year from the date
of execution, but may be cancelled with a 30-day written notice by either party.

 

6. The Service fees are set out in Schedule A, "Fee Schedule for Services",
constituting an inseparable attachment of this contract.

 

7. USI will invoice for its services on a quarterly basis. The Client shall
remit to USI upon receipt of the respective invoice issued by USI.

 

8. That at its sole discretion, USI might offer further services to the Client
on a separate fee basis. These services might include the subcontracting of
third party companies.

 

Indemnification of USI

The Client expressly indemnifies USI from any and all liability arising directly
or indirectly from the aforementioned Services. That any information provided to
the Client by USI is for its internal use only and may not be distributed to any
other individuals or companies without the written permission of USI. Any
business or credit decision made by the Client based wholly or in part on
information provided by USI is strictly at its own risk without any recourse
against USI. That the above Contract is governed by the laws of the Province of
Ontario and that any disputes will be venued in the Province of Ontario.

 

By: /s/ Riaz Khan By: /s/ Lorraine A. Fusco Universal Settlements International
Inc. Crown Alliance Capital Limited   March 15, 2012 March 15, 2012 Date of
Signature Date of Signature

 

 
 

 

CONTACT SHEET

For: Universal Settlements International Inc.



 

PERSONAL INFORMATION       Name:   DOB:  

SSN 

Address:   City, State, ZIP:   Home Phone:   Email:  

Preference of Contact:

(Please Circle One)

MAIL PHONE EMAIL CONTACT Notes:     CONTACTS     Name: Name: Address: Address:
City, State, ZIP: City, State, ZIP: Home Phone: Home Phone: Work Phone: Work
Phone: Email: Email: Relationship:   Relationship:   PRIMARY CARE PHYSICIAN(S)/
Specialists Name:   Address:   City, State, ZIP:   Phone: Fax: Email:     Name:
  Address:   City, State, ZIP:   Phone: Fax: Email:   Signature: Date: Signed
by: ______________

 
 

 SCHEDULE A:

Fee Schedule for Services

 

Policy Management

- Set-up for servicing of Portfolios of policies

- Electronic Storage of Policy Documentation

- Periodic Standardized and/or Customized Portfolio Reporting

 

Premium Management

- Optimize premiums to mitigate against overfunding/underfunding of premiums

- Notification of premium due at least thirty (30) days prior to premium due
date

- Verify the insurer has received corresponding premium paid by client

- Review and Analysis of Annual Reports

- Annual Request for Verification

- Requirements;

- Full Name

- Tracking Services

- Date of Birth

- Social Insurance Number of the Insured

- Tax ID Number or EID#

- Copy of Policy

- Annual Statements

- Premium Notices

- Verification of Coverage's

- Illustrations from the last 2 years

 

Tracking Services

- Annual Contact with the Insured or Insured Representative

- Weekly Electronic Demise Verification

- Quarterly Servicing Activity Reports

- USI shall provide a notice to the Client at the death of each Insured covered
by this Contract

- Requirements; (Attached is the 'Insured Contact Sheet')

- Full Name

- Date of Birth

- Social Insurance Number

- Current Address

- Current Phone Numbers

- Email Contact

 

Total: $45.00/per month per Policy

 

 

Policy Maturity Servicing $250.00 for all services per policy

- Obtain Death Certificate

- Coordination of Claim Documentation

- Submit death claim to the insurer and follow up to ensure timely payment

 

Life Expectancy Review $25.00/per hour of work + Expenses

- Request for executed HIPAA's from Insured

- Request and receipt of Medical Records once annually

- Order one or more updated Life Expectancy of the insured

(as client requests)

- Performance review of policy based on updated Life Expectancy Information

